DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US patent publication: 20190208007, “Khalid”) in view of Tadayon et al. (US patent Publication: 20140079297, “Tadayon”), Thiemjarus et al. (US patent publication:  20200187869, “Thiemjarus”), Lee et al. (US patent publication: 20120041979, “Lee”) and Singhai et al. (US patent publication: 20180300709, “Singhai”).


acquiring, by processing circuitry, a video; ([049] indicates that client apparatus acquired a video.) 
analyzing, by the processing circuitry, the video and rendering the video to arrange a virtual object on a plane included in the video; ([0049] discloses arranging a virtual object on a plane and render the virtual object on the video. “[0049]…..Alternatively, speed layer 116 may offload feature recognition processing to batch layer 114 in the cloud. While the offloaded feature recognition processes are being executed at speed layer 116 or batch layer 114, client 112 may continue with other processing, such as rendering, doing a base feature analysis to identify features in frames, and retrieving virtual objects for display to augment captured video camera frames. This may include client 112 retrieving a model of a virtual object in low quality from speed layer 116 and starting to render the model of the virtual object while speed layer 116 obtains higher-quality graphical assets (e.g., textures, lighting information from the camera feed, etc.) and renders and prepares to send the higher-quality graphical assets (e.g., beautiful light maps) to client 112.”)
Khalid doesn’t expressly teach,  determining whether a scene change is present in a current frame by comparing the current frame included in the video with a previous frame; determining a context recognition processing status for the video based on the determining of whether the scene change is present in the current frame; and in response to determining that the context recognition processing status is true, analyzing at least one of the video or a sensing value received from a sensor using the neural 
Tadayon teaches, determining whether a scene change is present in a current frame by comparing the current frame included in the video with a previous frame; (“[0829] Let's assume we have a series of frames in sequence. As soon as we find a big change in the scene (e.g. by comparing to the previous one, as percentage of changes in the new frame, or using motion vectors), we mark that frame as major delta or change, as a marker in the sequence.”)
Tadayon and Khalid are analogous as they are from the field of image processing.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Khalid to have included determining whether a scene change is present in a current frame by comparing the current frame included in the video with a previous frame as taught by Tadayon.
The motivation for the above is to optimize the processing recognition effort. 
Khalid as modified by Tadayon doesn’t expressly teach, determining a context recognition processing status for the video based on the determining of whether the scene change is present in the current frame; and in response to determining that the context recognition processing status is true, analyzing at least one of the video or a sensing value received from a sensor using the neural network and calculating at least 

Thiemjarus teaches, determining a context recognition processing status for the video ([0063] determines a context recognition processing status by checking whether the system has enough processing power to perform the context recognition….”  Wherein the method for distributed analysis of context data will consider various factors, such as the measured data from the device(s) in the system, processing capacity (such as, memory size, processor speed, etc.), power source, and limitations of the data transfer channel(s) (for example, iBeacons has the space of 20 of 27 bytes for transferring user's data.”
and in response to determining that the context recognition processing status is true, analyzing at least one of the video or a sensing value received from a sensor and calculating at least one piece of context information, (Paragraph {0063] performs the context recognition  (Paragraph {0063]  performs the context recognition if the system has enough processing capacity or context recognition status is true.)
Thiemjarus and Khalid as modified by Tadayon are analogous as they are from the field of image processing.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Khalid as modified by Tadayon to have included determining a context recognition processing status for the video and in response to determining that the context recognition processing status is true, analyzing at least one of the video or a sensing value received Thiemjarus.
The motivation for including Thiemjarus is to limit the context recognition based on available resources at a time for proper functioning of other activities.
As Thiemjarus teaches, determining a context recognition processing status for the video as detailed above  and as Tadayon teaches determining of whether the scene change is present in the current frame for context recognition, it would have been obvious for an ordinary skilled person in the art to have further modified Khalid as modified by Tadayon and Thiemjarus to have determined a context recognition processing status for the video based on the determining of whether the scene change is present in the current frame because Thiemjarus wants to optimize the context recognition if resources are available and can be more optimized by performing context recognition when the scene changes are detected. 
Khalid as modified by Tadayon and Thiemjarus doesn’t expressly teach that analyzing at least one of the video or a sensing value received from a sensor using the neural network and generating additional content to which the context information is applied and providing the additional content.
Lee teaches, analyzing at least one of the video or a sensing value received from a sensor using the neural network (“[0130] As a result of the experiment, the bottom-up context detection algorithm according to the exemplary embodiment of the present invention shows the higher precision in average than other representative classification algorithms except for the neural network algorithm.”)
Lee and Khalid as modified by Tadayon and Thiemjarus are analogous as they are from the image generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Khalid as modified by Tadayon, Thiemjarus and Lee to have included analyzing at least one of the video or a sensing value received from a sensor using the neural network as taught by Lee for the propose of achieving higher precision in context recognition.
Khalid as modified by Tadayon, Thiemjarus and Lee doesn’t expressly teach, generating additional content to which the context information is applied and providing the additional content.
Singhai teaches, generating additional content to which the context information is applied and providing the additional content. (“[0087] At 420, the service provider computer may identify context-based content related to the received request. In some embodiments, the context may include a location and/or time associated with the request. For example, the context may include a location at which the user is predicted to be, as well as a time at which the user is predicted to be at that location. Upon identifying this context, the service provider computer may determine one or more additional content to provide the user based on that context.”)
Singhai and Khalid as modified by Tadayon, Thiemjarus and Lee are analogous as they are from the image generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Khalid as modified by Tadayon, Thiemjarus  and Lee to have included generating additional  Singhai for the propose of providing virtual content based on change of the scene so that user can understand when the video frame has been changed and what type of feature came in video.

Claim 10 is directed to a device (Fig, 1) and its steps are similar in scope and function of the elements of the method claim 1 and therefore claim 10 is rejected with same rationales as specified in the rejection of claim 1.

Claim 19 is directed to a non-transitory computer-readable medium (Khalid, “[0091] In certain embodiments, one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices. In general, a processor (e.g., a microprocessor, a CPU, a GPU, etc.) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein. Such instructions may be stored and/or transmitted using any of a variety of known computer-readable media”) and its elements are similar in scope and function of the elements of the device claim 1 and therefore claim 19 is rejected with same rationales as specified in the rejection of claim 1.

Regarding claims 7 and 16, Khalid as modified by Tadayon, Thiemjarus, Lee and Singhai teaches, wherein the video is picture data captured using a camera or (Khalid [049] indicates that client apparatus acquired a video using a camera and then output.) 


Allowable Subject Matter
Claims 2-6, 8-9, 11-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2 and 11 are objected to be allowable because the combination of the best available prior arts fails to expressly teach as a whole, determining whether a processing capability of the processing circuitry exceeds a threshold value, wherein the determining of the context recognition processing status for the video is further based on the determining of whether the processing capability of the processing circuitry exceeds the threshold value.

Claims 3 and 12 are objected to be allowable because the combination of the best available prior arts fails to expressly teach as a whole, determining whether an output frame rate of the video is less than an average frame rate, wherein, the determining of the context recognition processing status for the video is further based on the determining of whether the output frame rate of the video is less than the average frame rate.



Claims 5 and 14 are objected to be allowable because the combination of the best available prior arts fails to expressly teach as a whole, wherein the determining whether the scene change is present comprises: extracting a color and a shape of an object by synthesizing edge information using edge information detected from the current frame and determining whether the scene change is present based on the color and the shape of the object.

Claims 6 and 15 are objected to be allowable because the combination of the best available prior arts fails to expressly teach as a whole, wherein the calculating of the context information comprises: acquiring the context information by limiting, according to a user input, a type of context information calculated in response to the user input.


 Claims 8 and 17 are objected to be allowable because the combination of the best available prior arts fails to expressly teach as a whole, wherein the providing of the 

Claims 9 and 18 are objected to be allowable because the combination of the best available prior arts fails to expressly teach as a whole, wherein the calculating of the at least one piece of context information comprises: calculating the context information in a form of a probability map that further includes a matching probability about each piece of context information, and ranking and forwarding the at least one piece of context information based on the matching probability about each piece of context information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616